EXHIBIT 10.37 EXTENSION AGREEMENT This Extension Agreement (this “Agreement”), dated as of January 30, 2009, is entered into by and among Location Based Technologies, Inc., a Nevada corporation (“Company”), Desiree Mejia, an individual with her principal residence at 1015 Avenue A, Redondo Beach, CA 90277 (“Pledgor”), Gemini Master Fund, Ltd., a Cayman Islands exempted company (Gemini the “Holders”). R E C I T A L S: WHEREAS, the Holder have loaned in the aggregate $625,000 to the Company, which loans are evidenced by various promissory notes issued to the Holders with a maturity date of February 18, 2009 (collectively, the “Notes”), which Notes are secured by a lien and pledge on certain securities pursuant to the terms of that certain Pledge Agreement entered into on November 18, 2008 by Pledgor in favor of the Holders; initially capitalized terms used herein but not otherwise defined shall have the meanings set forth in the Notes or Pledge Agreement, as the case may be; and WHEREAS, the Company wishes to extend the maturity date of the Notes in accordance with the terms hereof; A G R E E M E N T: NOW THEREFORE, in consideration of the foregoing premises and the mutual covenants set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Extension of Maturity Date.
